Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Weber, J.), rendered January 5, 1999, convicting him of robbery in the third degree and criminal possession of a weapon in the third degree, upon his plea of guilty under Indictment No. 1388/98, and (2) a judgment of the same court, rendered January 5, 1999, convicting him of aggravated unlicensed operation of a motor vehicle and driving while intoxicated as a misdemeanor, upon his plea of guilty under Indictment No. 2636/98, and imposing sentences.
Ordered that the judgments are affirmed.
*563Contrary to the defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to appeal as a condition of his negotiated plea and sentence agreements. Accordingly, the agreements effectively foreclosed appellate review (see, People v Allen, 82 NY2d 761; People v Seaberg, 74 NY2d 1; People v Ortiz, 289 AD2d 419). Florio, J.P., Smith, McGinity and Crane, JJ., concur.